          Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Ramina Johal,                                 No. CV-20-00204-PHX-JAT
10                    Plaintiff,                       ORDER
11       v.
12       United States Life Insurance Company in the
         City of New York,
13
                      Defendant.
14
15
16            Pending before the Court is Plaintiff Ramina Johal’s “Motion to Supplement the

17   Administrative Record with Extrinsic Evidence and Motion Regarding the Need for
18   Discovery and its Scope; and Motion to Remand Case” (Doc. 40). The motion has been

19   fully briefed (Doc. 40; Doc. 44; Doc. 46), and the Court now rules.1

20   I.       BACKGROUND2
21            This case arises under the Employee Retirement Income Security Act of 1974
22   (ERISA). Plaintiff’s employer purchased a group long-term disability (LTD) policy (the

23   “Policy”) from Defendant United States Life Insurance Company in the City of New York.

24   (Doc. 1 at 2; Doc. 20 at 2). In 2017, Plaintiff developed medical issues and applied for

25
     1
       The Court finds that a hearing is unnecessary for the pending motion as the issues have
26   been fully briefed and oral argument would not have aided the Court’s decisional process.
     See Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); United States Liab. Ins. Co. v.
27   Xiangnan Gong, 413 F. Supp. 3d 987, 989 (D. Ariz. 2019).
     2
       Because the administrative record has not yet been filed, the Court draws some
28   background facts from admitted allegations in the complaint or agreed-upon statements of
     the parties.
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 2 of 11



 1   short-term disability (STD) benefits under her employer’s short-term disability policy also
 2   issued by Defendant. (Doc. 40 at 4; Doc. 44 at 3). The Hartford (the “Administrator”)
 3   served as a third-party administrator and made decisions regarding Plaintiff’s eligibility for
 4   disability benefits. (Doc. 30 at 2, 5). The Administrator approved Plaintiff for STD
 5   benefits, which she received until her eligibility expired. (Doc. 1 at 5; Doc. 20 at 4–5). The
 6   Administrator then approved Plaintiff for LTD benefits under the Policy. (See Doc. 40-3).
 7          About six months after Plaintiff began receiving LTD benefits, the Administrator
 8   scheduled Plaintiff for an independent medical examination with Dr. Brian McCrary. (See
 9   Doc. 40-15). Following the examination, Dr. McCrary issued a report in which he
10   concluded:
11                 The claimant has no limitations other than those secondary to
                   subjective fatigue. She should limit her walking and standing
12                 to five hours per day. No frequent stair climbing and no lifting
                   over 30 lbs. on a frequent basis. Otherwise, no restrictions are
13                 medically necessary.
14
     (Doc. 40-7 at 6). Two weeks after Dr. McCrary’s report, the Administrator determined that
15
     Plaintiff was no longer “disabled” within the meaning of the Policy and, consequently, no
16
     longer eligible to receive LTD benefits. (Doc. 40-9 at 2–7).
17
            Plaintiff appealed the benefit denial 20 days later. (Id. at 8). Dr. Benton Ashlock
18
     reviewed Plaintiff’s medical records and the additional information she provided for her
19
     appeal and provided a report to the Administrator. (Id. at 10–11). Following its review, the
20
     Administrator denied Plaintiff’s appeal. (See Doc. 40-9). The appeal denial report stated:
21
                   Dr. Ashlock reports given consideration of both the subjective
22                 and objective information reasonably supported restrictions
                   and limitations from August 18, 2018 to present would include
23                 the capability of consistently and reliably performing work
                   activities for 8 hours per day, 5 days per week, for 40 hours per
24                 work week with the following medically necessary work
                   activity restrictions: Sitting is unrestricted for 8 hours per day
25                 in an 8 hour work day, you are capable of frequently standing
                   and walking for 5 hours each activity up in an 8 hour work day.
26                 You are able to frequently lift/carry/push and pull up to 25
                   pounds and occasionally up to 50 pounds and constantly reach,
27                 perform fine manipulation and simple/firm grasp, see, hear and
                   use your lower extremities for foot controls, and frequently
28                 balance and stoop and occasionally climb stairs and ladders,
                   kneel, crouch and crawl. . . .

                                                 -2-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 3 of 11



 1   (Id. at 10). Based largely on this evaluation, the Administrator concluded that Plaintiff
 2   “maintain[ed] the functional capacity to perform the duties of [her] occupation.” (Id. at 11).
 3          After the denial of her appeal, Plaintiff attempted three times to reopen the appeal
 4   and supplement the record with additional medical information. (See Doc. 40-1 at 55–57).
 5   Defendant denied each request, stating that “the administrative remedies provided by
 6   ERISA and the [Policy] have been exhausted.” (Id.).
 7          Plaintiff then filed the instant action. (See Doc. 1). She now moves to supplement
 8   the administrative record, for discovery regarding Dr. McCrary’s and Dr. Ashlock’s
 9   potential conflicts of interest, and to remand to the Administrator for consideration of the
10   supplemented record. (Doc. 40).
11   II.    DISCUSSION
12          A.     Motions to Supplement the Record and Remand
13          ERISA provides that “every employee benefit plan shall . . . afford a reasonable
14   opportunity to any participant whose claim for benefits has been denied for a full and fair
15   review by the appropriate named fiduciary of the decision denying the claim.”
16   29 U.S.C. § 1133(2). If an administrator denies a claim for disability benefits and the
17   subsequent appeal, the claimant may bring a claim in federal court. Id. § 1132(a)(1)(B).
18          In the district court proceeding, a court reviews the denial of benefits de novo, unless
19   the benefit plan grants the administrator discretion to determine eligibility for benefits or
20   construe the plan, in which case a court reviews for an abuse of discretion. Firestone Tire
21   & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Conducting de novo review, a court
22   may admit extrinsic evidence beyond the administrative record, Abatie v. Alta Health &
23   Life Ins. Co., 458 F.3d 955, 970 (9th Cir. 2006), but may do so “only when circumstances
24   clearly establish that additional evidence is necessary to conduct an adequate de novo
25   review of the benefit decision,” Opeta v. Nw. Airlines Pension Plan for Cont. Emps., 484
26   F.3d 1211, 1217 (9th Cir. 2007) (citation omitted) (emphasis in original). Under abuse of
27   discretion review, a court generally may only consider the administrative record when
28   reaching a decision on the merits. Abatie, 458 F.3d at 970.


                                                  -3-
         Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 4 of 11



 1           If, however, the claimant can demonstrate that procedural irregularities prevented
 2   the full development of the administrative record, a court may order supplementation of
 3   the administrative record to, “in essence, recreate what the administrative record would
 4   have been had the procedure been correct.” Abatie, 458 F.3d at 972. In such cases, a court
 5   may remand the claim to the administrator to consider the supplemented record in the first
 6   instance. See Mongeluzo v. Baxter Travenol Long Term Disability Ben. Plan, 46 F.3d 938,
 7   944 (9th Cir. 1995) (“We leave to the district court whether to remand to the plan
 8   administrator for an initial factual determination.”).
 9           Plaintiff describes several procedural irregularities that she argues merit
10   supplementing the record.3 The Court addresses each in turn.
11                  1. Lack of Notice Regarding How to “Perfect the Claim”
12           First, Plaintiff argues that her initial denial letter failed to comply with
13   29 C.F.R. § 2560.503-1(g)(1)(iii), which requires that an adverse benefit determination
14   include “[a] description of any additional material or information necessary for the
15   claimant to perfect the claim and an explanation of why such material or information is
16   necessary.” (Doc. 40 at 7). In other words:
17                  If benefits are denied in whole or in part, the reason for the
                    denial must be stated in reasonably clear language, with
18                  specific reference to the plan provisions that form the basis for
                    the denial; if the plan administrators believe that more
19                  information is needed to make a reasoned decision, they must
                    ask for it.
20
21   Booton v. Lockheed Med. Ben. Plan, 110 F.3d 1461, 1463 (9th Cir. 1997).
22           Regarding her right to appeal, Plaintiff’s initial denial letter provides as follows:
23
                    [ERISA] gives you the right to appeal our decision and receive
24                  a full and fair review. You may appeal our decision even if you
                    do not have new information to send to us. You are entitled to
25                  receive, upon request and free of charge, reasonable access to,
                    and copies of, all documents, records and other information
26                  relevant to your claim. If you do not agree with our denial, in
                    whole or in part, and you wish to appeal our decision, you or
27                  your authorized representative must write to us within one
28   3
       Throughout her argument, Plaintiff also makes several references to potential conflicts of
     interest. The Court discusses the issue in Section B, supra.

                                                   -4-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 5 of 11



 1                 hundred eighty (180) days from the receipt of this letter. Your
                   appeal letter should be signed, dated and clearly state your
 2                 position. . . . Along with your appeal letter, you may submit
                   written comments, documents, records and other information
 3                 related to your claim.
 4   (Doc. 40-9 at 6).
 5          Relying on Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623 (9th Cir. 2009),
 6   Plaintiff argues that the language in the initial denial letter was inadequate because it “did
 7   not provide any information regarding what was necessary to perfect the appeal . . . .” (Doc.
 8   40 at 7). Montour, however, is distinguishable.
 9          In Montour, the record considered by the plan administrator on appeal contained the
10   Social Security Administration’s (SSA) favorable award, but did not include the opinion
11   of the administrative law judge or the SSA administrative record. Id. at 636. The Montour
12   court noted that Department of Labor regulations “authorize, if not require, plan
13   administrators working with an apparently deficient administrative record to inform
14   claimants of the deficiency and to provide them with an opportunity to resolve the problem
15   by furnishing the missing information.” Id. (emphasis added); see also Salomaa v. Honda
16   Long Term Disability Plan, 642 F.3d 666, 679–80 (9th Cir. 2011) (“The initial denial said
17   [the claimant] should provide ‘x-rays, CT, MRI reports, etc. that support your physician’s
18   assessment,’ but did not tell [the claimant] what x-rays etc. it wanted.”); Booton, 110 F.3d
19   at 1464 (“[T]o deny the claim without explanation and without obtaining relevant
20   information is an abuse of discretion.”).
21          Here, by contrast, there was nothing specifically missing from the record that would
22   render the initial denial letter deficient. The letter listed the items in the administrative
23   record that the Administrator considered in making its decision. (Doc. 40-9 at 4). It
24   discussed Dr. Yumiko Hoeger’s, Plaintiff’s treating physician, opinion that Plaintiff was
25   disabled and the basis for that opinion. (Id. at 4–5). The letter then discussed Dr. McCrary’s
26   examination and his recommended work restrictions. (Id. at 5). The letter then noted that
27   Dr. Hoeger disagreed with Dr. McCrary’s medical conclusions but agreed with the
28   recommended work restrictions. (Id.). In this case, there is no deficiency under § 2560.503-


                                                 -5-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 6 of 11



 1   1(g)(1)(iii) “because [Plaintiff’s] claim did not fail because [s]he failed to submit needed
 2   evidence. It failed because [the Administrator], having considered all the evidence,
 3   concluded that it needed no more and that [the claimant] was not disabled.” See Kearney
 4   v. Standard Ins. Co., 175 F.3d 1084, 1091 (9th Cir. 1999) (en banc); see also Koblentz v.
 5   UPS Flexible Employee Ben. Plan, No. 12-CV-0107-LAB, 2013 WL 4525432, at *4 (S.D.
 6   Cal. Aug. 23, 2013) (“Compliance with [§ 2560.503-1(g)(1)(iii)] was not required here
 7   because there was no indication that any particular additional information was needed to
 8   make a reasoned decision.”).
 9          Plaintiff does not identify any particular information the Administrator should have
10   informed Plaintiff it needed. Instead, the crux of Plaintiff’s argument seems to be that the
11   Administrator failed to tell her that she could “perfect” her claim by procuring more
12   persuasive medical evidence demonstrating that she is disabled in conflict with Dr.
13   McCrary’s conclusion. Such an open-ended “find more favorable evidence” interpretation
14   of § 2560.503-1(g)(1)(iii) would insert a procedural irregularity into every case in which
15   an administrator determines that the evidence in the administrative record weighs against
16   an award of benefits. Accordingly, the Court does not find that the initial denial letter failed
17   to meet the § 2560.503-1(g)(1)(iii) requirement.
18                 2. Providing Misleading Information
19          Second, Plaintiff argues that a representative of the Administrator improperly
20   informed her that no additional information was necessary for the Administrator to reach a
21   decision, leading her to submit the appeal before acquiring additional medical records.
22   (Doc. 40 at 8).
23          After receiving her initial denial letter dated August 8, 2018, Plaintiff sent a letter
24   appealing the denial on August 28, 2018. (Doc. 40-9 at 8). The appeal letter stated that
25   Plaintiff had two upcoming appointments with Dr. Davis Simms and Dr. Amin Mona. (Id.
26   at 9). On September 26, 2018, a representative of the Administrator called Plaintiff to
27   discuss her appeal. (Id.; Doc. 40-11 at 3). In Plaintiff’s appeal denial letter, the
28   Administrator describes the conversation as follows:


                                                  -6-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 7 of 11



 1                 On September 26, 2018 we spoke regarding your claim and
                   appeal and discussed whether you wanted us to place your
 2                 appeal in pending status to allow you to submit the medical
                   information from the noted upcoming appointments outlined in
 3                 September, 2018 and October, 2018. You requested that we
                   proceed with our review without the additional appointment
 4                 information.
 5   (Doc. 40-9 at 9).
 6          Plaintiff, however, claims that she was misled into submitting her appeal when she
 7   did. (Doc. 40 at 8). In support of this claim, Plaintiff offers an affidavit stating that when
 8   asked whether she wanted to submit her appeal before the appointments, the
 9   Administrator’s representative told her that she “had submitted enough information and
10   they could make their decision now, rather than prolonging it for the several months that it
11   would take for” Plaintiff to see her doctors. (Doc. 40-10 at 3). Defendant offers no
12   conflicting evidence, and in fact, does not dispute (or acknowledge) Plaintiff’s evidence.
13   Accordingly, for purposes of the Plaintiff’s motion, the Court accepts Plaintiff’s affidavit
14   regarding what Defendant’s representative told her as true. See generally Kearney, 175
15   F.3d at 1096 (B. Fletcher, J., concurring in part and dissenting in part).
16          Plaintiff asserts that this statement “clearly led her to believe that if she appealed
17   then, the claim would be approved.” (Doc. 40 at 8). Regardless of whether the
18   representative’s statement implied a forthcoming approval, it certainly implied that the
19   Administrator’s decision was a foregone conclusion. Assuming the Administrator intended
20   to complete a “full and fair” review of Plaintiff’s claim based on all available medical
21   information, see 29 U.S.C. § 1133(2), it should have informed Plaintiff that this additional
22   information could impact the outcome of her appeal.
23          The Court finds that had Plaintiff been told that the Administrator would consider
24   more medical information and such information could impact the outcome of her appeal,
25   she would have included more information in the record. Accordingly, under Abatie, 458
26   F.3d at 972, the record should be supplemented to include the reports of Drs. Simms and
27   Mona as well as the additional medical information she acquired during the 180 days she
28   had to submit an appeal set forth in Doc. 40-5 (Plaintiff’s Exhibit E).


                                                 -7-
         Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 8 of 11



 1                 3. Failure to Disclose Doctor’s Report
 2           Finally, Plaintiff argues that the Administrator erred by failing to disclose Dr.
 3   Ashlock’s report before the appeal decision.4
 4           A plan administrator’s “claims procedures . . . will not be deemed to provide a
 5   claimant with a reasonable opportunity for a full and fair review of a claim and adverse
 6   benefit determination unless the claims procedures” ensure that “a claimant shall be
 7   provided, upon request and free of charge, reasonable access to, and copies of, all
 8   documents, records, and other information relevant to the claimant’s claim for benefits.”
 9   29 C.F.R. § 2560.503-1(h)(2)(iii).
10           Plaintiff correctly argues that Salomaa, 642 F.3d at 680, held that “[a] physician’s
11   evaluation provided to the plan administrator falls squarely within [§ 2560.503-
12   1(h)(2)(iii)’s] disclosure requirement.” See also Yancy v. United of Omaha Life Ins. Co.,
13   No. CV149803PSGPJWX, 2015 WL 5132086, at *4 (C.D. Cal. Aug. 25, 2015) (“Under
14   binding Ninth Circuit authority, the failure to provide a claimant with a physician’s report
15   relied on during the administrative appeal of a denied benefits claim violates ERISA’s
16   guarantee for ‘full and fair review’ of a denied claim.”).
17           However, “[c]ase law and the relevant regulations state that a plan must provide a
18   claimant with copies of his or her record ‘upon request.’” Masuda-Cleveland v. Life Ins.
19   Co. of N. Am., No. CV 16-00057 LEK-RLP, 2017 WL 427497, at *6 (D. Haw. Jan. 31,
20   2017); see also Lewis v. Unum Life Ins. Co. of Am., 450 F. Supp. 3d 1019, 1022, 1024 (D.
21   Ariz. 2020) (remanding for supplementation of the record after administrator failed to
22   respond to a request for consulting experts’ reports). Here, Plaintiff does not cite anything
23   demonstrating that she requested Dr. Ashlock’s report prior to her appeal denial. She
24
     4
       Plaintiff also argues that the Administrator erred by denying her claim without sending
25   Dr. McCrary’s report to Dr. Neil Dende, another of her treating physicians, and Kelsey
     Lafond, her physical therapist, for a response. (Doc. 40 at 9). Even assuming this
26   demonstrates a failure to fully consider the claim as Plaintiff asserts, both Dr. Dende and
     Lafond had the opportunity to respond to Dr. McCrary’s opinion as part of Plaintiff’s
27   appeal. And the letter denying Plaintiff’s appeal indicates that the Administrator considered
     a letter from Dr. Dende and notes from Lafond. (Doc. 40-9 at 8–10). Accordingly, Plaintiff
28   fails to demonstrate that any potential error prevented the development of the
     administrative record. See Abatie, 458 F.3d at 972.

                                                 -8-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 9 of 11



 1   instead argues that the Administrator should have disclosed Dr. Ashlock’s report because
 2   it knew that Plaintiff and her medical providers disagreed with Dr. Ashlock’s opinions.
 3   (Doc. 40 at 9). But Salomaa imposes no such requirement, and Plaintiff cites no other
 4   authority supporting this argument.
 5                 4.     Scope of Supplementation and Remand
 6          As discussed above, the Court grants the request to supplement the record with
 7   information that would have been included before the appeal deadline. Plaintiff also
 8   requests to supplement the record with the SSA’s decision finding Plaintiff disabled, along
 9   with the entire SSA claim file. (Doc. 40 at 2).
10          Defendant argues that the SSA information would not impact this Court’s review
11   because the SSA findings are not binding on disability plan administrators and because the
12   SSA decision post-dated the Administrator’s decision. (Doc. 44 at 6–7).
13          The Court agrees with Defendant that as a general matter, “a district court should
14   not take additional evidence merely because someone at a later time comes up with new
15   evidence that was not presented to the plan administrator.” Mongeluzo, 46 F.3d at 944. The
16   Ninth Circuit, however, has emphasized that “[w]hile ERISA plan administrators are not
17   bound by the SSA’s determination, complete disregard for a contrary conclusion without
18   so much as an explanation raises questions about whether an adverse benefits
19   determination was ‘the product of a principled and deliberative reasoning process.’”
20   Montour, 588 F.3d at 635 (quoting Glenn v. MetLife, 461 F.3d 660, 674 (6th Cir. 2006),
21   aff’d sub nom. Metro. Life Ins. Co. v. Glenn, 554 U.S. 105 (2008)). Accordingly, “a proper
22   acknowledgment of a contrary SSA disability determination would entail comparing and
23   contrasting . . . the medical evidence upon which the decisionmakers relied.” Id. at 636.
24          Here, because the Court finds that a procedural irregularity prevented the full
25   development of the record, the Court determines a remand is appropriate to consider the
26   complete record in the first instance. “Although clearly, [the Administrator] did not abuse
27   its discretion by failing to consider a SSA decision that had not yet been rendered, [it]
28   should not now, when reconsidering the record due to a previous omission and procedural


                                                 -9-
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 10 of 11



 1   irregularities, ignore a conflicting SSA determination.” Woolsey v. Aetna Life Ins. Co., No.
 2   CV-18-00578-PHX-SMB, 2020 WL 1083932, at *13 (D. Ariz. Mar. 6, 2020).
 3   Accordingly, the Court grants Plaintiff’s request to supplement the administrative record
 4   with her SSA claim file.
 5           B.    Motion for Additional Discovery
 6           Plaintiff also seeks discovery “narrowly tailored to the conflicts of interest she
 7   alleges led to the claim termination.” (Doc. 40 at 11). This includes financial
 8   documentation relating to the amount Defendant or the Administrator paid the vendors who
 9   referred Drs. McCrary and Ashlock, performance evaluations of the Administrator’s
10   employee who rendered the final denial and issued the letters which refused to re-open the
11   claim, any guidelines and manuals the Administrator used, and several depositions. (Id. at
12   12). Because the Court finds that supplementing the administrative record and remanding
13   to the Administrator is appropriate in this case, the Court denies the request for discovery
14   as moot.
15           Throughout her motion, Plaintiff makes much of the fact that Defendant and the
16   Administrator were operating under a structural conflict of interest and alleges that Drs.
17   McCrary and Ashlock were biased in favor of the companies who retain them for their
18   services. (See Doc. 40). On remand, however, Plaintiff will receive a complete review of
19   the supplemented record and a new decision. That decision must be based on a full and fair
20   review of the record, see 29 U.S.C. § 1133(2), and must discuss any potential disagreement
21   with the decision of the SSA, see Montour, 588 F.3d at 636. To the extent that review leads
22   to a decision in Plaintiff’s favor, no need for discovery into any potential biases or conflicts
23   of interest will exist. If this review leads the Administrator deny the claim and Plaintiff
24   believes the denial is based on a conflict of interest or improper bias, she can request
25   discovery in a subsequent court proceeding under de novo review. See Opeta, 484 F.3d at
26   1217.
27
28


                                                  - 10 -
      Case 2:20-cv-00204-JAT Document 47 Filed 10/15/20 Page 11 of 11



 1   III.   CONCLUSION
 2          For the foregoing reasons,
 3          IT IS ORDERED that Plaintiff’s Motion to Supplement the Administrative Record
 4   with Extrinsic Evidence (Doc. 40) is GRANTED as specified above.
 5          IT IS FURTHER ORDERED that Plaintiff’s Motion Regarding the Need for
 6   Discovery and its Scope (Doc. 40) is DENIED AS MOOT.
 7          IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand Case (Doc. 40)
 8   is GRANTED. This case is remanded to the Plan Administrator for further proceedings
 9   consistent with this Order.
10          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action
11   and enter judgment accordingly.
12          Dated this 13th day of October, 2020.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              - 11 -
